Citation Nr: 0504334	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right ankle disability from December 1, 1999 to 
September 10, 2001.  

2.  Entitlement to an initial rating in excess of 20 percent 
for a right ankle disability from September 11, 2001.  

3.  Entitlement to an effective date earlier than December 1, 
1999 for the grant of service connection for a right ankle 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1975 
to May 1979 and had active duty for training in April 1990.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

In October 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  In March 2004, the Board remanded the veteran's claim 
to the RO for additional development.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's right ankle disability is productive of no 
more than slight limitation of motion from December 1, 1999 
to September 10, 2001 with complaints of pain and weakness.  
From September 11, 2001, the veteran's right ankle disability 
is productive of no more than moderate limitation of motion, 
with complaints of pain.  X-rays show degenerative joint 
disease of the right ankle.  

3.  In an October 1997 decision, the Board denied service 
connection for a right ankle disorder as secondary to a 
service connected disability.  

4.  The veteran's application to reopen his claim for 
secondary service connection for a right ankle disability was 
received on December 1, 1999.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right ankle disability have not been met from December 1, 
1999 to September 10, 2001.  38 U.S.C.A. §§ 1155 5103, 5107 
(West  2002); 38 C.F.R. § 4.71a, Diagnostic Code 5110-5271 
(2004).  

2.  The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met from September 11, 
2001.  38 U.S.C.A. §§ 1155 5103, 5107 (West  2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5110-5271 (2004).  

3.  The criteria for an effective date earlier than December 
1, 1999 for a grant of service connection for a right ankle 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(q) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in April 2004, he was told what evidence was of 
record and what was needed to substantiate his claims.  He 
was also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the April 2004 letter sent to the veteran 
from RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  


Increased Initial Evaluation

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of an initial 
evaluation for the veteran's disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  
Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.  

The Evidence

On VA examination in September 1999, the veteran had no right 
ankle complaints and there were no findings noted for the 
right ankle.  VA outpatient treatment records dated beginning 
in 2000 and for 2001 and 2002 show continuing treatment for 
right ankle pain.  On many occasions, range of motion of the 
right ankle was described as normal.  This is documented in 
November 2002, January 2001, August 2001, when the veteran 
underwent outpatient treatment for complaints of right foot 
and ankle pain.  A private examination in January 2002 
revealed that the veteran complained of right ankle pain.  
Examination showed pain on palpation.  The impression was, 
painful exostoses creating ankle joint jamming right ankle.  

The record shows that the veteran was granted secondary 
service connection for his right ankle disability in October 
2002.  He underwent a VA examination in September 2002.  The 
claims file was not available for review.  By way of history, 
it was noted that the veteran had complained of right foot 
pain and swelling while in Desert Storm and thereafter.  The 
examiner noted that an MRI done in September 2001 showed 
arthritis of the right ankle.  Examination of the right ankle 
showed mild diffuse swelling and tenderness with no heat, 
erythema, crepitus or laxity.  Dorsiflexion was to 15 degrees 
and plantar flexion was to 35 degrees.  Inversion and 
eversion were described as mildly reduced.  The veteran was 
noted to use a cane, but that he did not require it.  He had 
a mild limp to the right, accentuated by heel toe walking.  
The diagnosis was, ligament damage, right ankle.  The 
examiner noted mild weakened movement and excess fatigability 
of the right ankle.  It was noted that these and the pain 
would decrease motion an additional three degrees in all 
planes on exacerbation.  In a September 2002 addendum, the 
above noted VA examiner stated that the claims file had been 
reviewed, as were X-rays and the MRI.  It was noted that 
there was no change in the diagnosis.  

In October 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  He reported on his symptoms and complaints regarding 
his right ankle disability, including pain and swelling.  A 
complete transcript is of record.  

The veteran was examined by VA in May 2004.  The examiner 
noted that the claims file had been reviewed.  The veteran's 
medical history was noted.  The veteran reported having a 
steroid injection most recently in 2001 and that he had not 
received any medication or treatment for his right ankle 
disability in the last 12 months.  It was also stated that 
the veteran had not missed work due to the right ankle 
condition in the past 12 months.  Examination showed that he 
had a slight right-sided antalgic gait.  There was no right 
ankle tenderness, swelling or deformity.  Dorsiflexion was to 
15 degrees and plantar flexion was to 30 degrees.  He had 
pain on range of motion of the right ankle.  Osteochrondritis 
of the right ankle (degenerative joint disease), was 
diagnosed.  The examiner noted that the veteran had 
limitation in prolonged standing, walking, running, jogging, 
and climbing due to right ankle pain.  It was noted that 
there was no further loss of motion, incoordination, weakness 
or flare-up.  

Discussion

Since the present appeal arises from an initial rating 
decision that established service connection and assigned the 
initial disability evaluation, the entire period of the 
pendency of the claim is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

As noted above, in the period of time between December 1999 
and September 2001, while the veteran had complaints of pain 
and weakness of the right ankle, range of motion of the right 
ankle was noted to be normal.  Thus, the 10 percent rating 
assigned for that time period adequately reflects the proper 
rating for normal range of motion with complaints of pain.  
The veteran's loss of range of motion of the ankle after 
September 2001 as noted above, would warrant a 10 percent 
evaluation, considered alone.  The veteran also has pain on 
motion, and pain with use of the right ankle including 
walking and standing.  In addition to the subjective 
complaints of pain, there are also objective findings of pain 
on palpation, and objective evidence on radiologic 
examination of degenerative joint disease.  These symptoms 
are not encompassed under DC 5271 in evaluation of limitation 
of motion of the ankle.  See VAOPGCPREC 9-98; however the 
Board finds that compensation for the functional impairment 
caused by the right ankle disability after September 2001 is 
adequately represented by the assignment of the current 20 
percent rating, in accordance with 38 C.F.R. §§ 4.40 and 
4.45, for a total of 20 percent from that time forward.   

The Board has considered the applicability of rating the 
right ankle disability under other appropriate diagnostic 
codes.  Rating this disability under Diagnostic Code 5270, 
for ankylosis of the ankle, or Code 5272, for ankylosis of 
the subastragalar or tarsal joint would not be appropriate 
since motion of the ankle is shown.  Since there is no 
indication that he has undergone an astragalectomy or has 
malunion of the astragalus, rating the right ankle disability 
under Diagnostic Code 5273, for malunion of the astragalus, 
or Code 5274, for astragalectomy would not be appropriate as 
well.   As previously discussed, there exists no medical 
evidence to support a finding that the appellant has 
ankylosis or a deformity.  Therefore, none of these 
diagnostic codes provides a basis for an increased rating.  
38 C.F.R. Part 4, DC, 5270, 5272, 5273, 5274 (2004).  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  

The analysis, however, does not end here.  Since the talus 
bone is anatomically considered a bone of the foot, 
Diagnostic Code 5284, pertaining to foot injuries also should 
be considered.  The Board would point out however, that the 
veteran is already receiving a 30 percent rating for a right 
foot disability under this Diagnostic Code, which is assigned 
for a severe disability due to foot injury.   

In addition, the Board has considered the veteran's testimony 
and the lay statements submitted by the veteran in support of 
his claim for increased initial ratings.  The statements 
attest to witnessing the veteran's complaints of pan and his 
functional impairment.  However, even when the effects of 
pain on use or during flare-ups is considered, the functional 
impairment noted on the VA examinations is comparable to no 
more than moderate (10 percent) limitation of motion of the 
right ankle from December 1999 to September 2001, and marked 
(20 percent) limitation of motion of the right ankle, from 
September 2001.  38 C.F.R. §§ 4.7, 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


Earlier Effective Date

In October 1997, the Board denied service connection for a 
right ankle disability.  That decision is final.  The 
veteran's motion for reconsideration was denied by the Board 
in December 1997.  

Subsequent to the Board decision, the veteran submitted a 
statement from a private examiner dated in October 2000 that 
stated that the left foot injury sped up the right foot 
becoming symptomatic.  The veteran was examined by VA in 
January 2001, and the examiner opined that the right foot 
arthritis was likely exacerbated by the service-connected 
left foot condition.  In this case, pursuant to the veteran's 
December 1, 1999 request, the RO reopened the veteran's claim 
for service connection for a right ankle disability based on 
this new and material evidence.  

When new and material evidence is received after final 
disallowance of a claim, the effective date of an award of 
service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q).

The record clearly indicates that the veteran's new claim was 
received by the RO on December 1, 1999.  Subsequent to the 
October 1997 Board decision denying service connection for a 
right ankle disability, while there is reference to midfoot 
and forefoot problems, there is no reference to the veteran's 
right ankle disability until the December 1999 statement from 
the veteran.  

Although the date of receipt of the veteran's claim to 
reopen, December 1, 1999, was before the date entitlement 
arose, the effective date of the award of service connection 
for a right ankle disability has been assigned as December 1, 
1999.  Therefore, the RO assigned the earliest possible 
effective date for its grant of the reopened claim for 
service connection for a right ankle disability.  An 
effective date earlier than December 1, 1999, for a grant of 
service connection for a right ankle disability is not 
warranted. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An initial rating in excess of 10 percent for a right ankle 
disability from December 1, 1999 to September 10, 2001 is 
denied.  

An initial rating in excess of 20 percent for a right ankle 
disability from September 11, 2001 is denied.  

An effective date earlier than December 1, 1999 for the grant 
of service connection for a right ankle disability is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


